Citation Nr: 0412867	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  97-32 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bronchial asthma with 
history of bronchitis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In March 2003, the Board denied the benefit sought 
on appeal.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2003, the Court granted a joint motion for remand.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

In accordance with the Board's July 2002 order to its 
evidence development unit, the appellant was sent notice as 
required under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In December 
2002, the appellant's former representative submitted 
additional evidence, coupled with a written waiver of initial 
RO consideration of this evidence.  As noted above, the Board 
thereafter denied the claim in March 2003, and in August 2003 
the case was remanded by the Court pursuant to a joint 
motion. 

The basis for the joint motion was that the Board considered 
evidence it secured under the provisions of 38 C.F.R. § 
19.9(a)(2) (2003), without initial RO consideration.  The 
Board notes, however, that the evidence in question was not 
secured by the Board.  Rather, it was submitted by the 
veteran, and contrary to the assertion of the joint motion, 
initial RO consideration RO was specifically waived in 
writing.  Hence, the Board is at a loss to accept the 
rationale used to support the joint motion.

Nevertheless, the Board is bound by the joint motion.  
Further, as the provisions of 38 C.F.R. § 19.9(a)(2) were 
invalidated in a May 2003 Federal Circuit decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), issued after the Board's 
March 2003 decision, the Board will remand this case 
according to the terms of the joint motion.  

Therefore, this case is REMANDED for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the appellant of what specific 
information and evidence are needed to 
substantiate his claim.  The appellant 
must also be notified of what specific 
portion of that evidence VA will secure, 
and what portion he herself must submit.  
The RO should also advise the appellant 
to submit all pertinent evidence not 
already on file that is held in his 
possession.  The RO should also notify 
the appellant that, if requested, VA will 
assist him in obtaining pertinent records 
of treatment from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and 
authorization.  Finally, the RO must 
address whether the appellant has been 
prejudiced by VA's issuance of VCAA 
notice outside the chronological sequence 
set forth in the above-cited statutes and 
regulation.

2.  Thereafter, the RO must readjudicate 
the claim to entitlement to service 
connection for bronchial asthma, with a 
history of bronchitis.  Such 
readjudication must be made on the basis 
of all of the evidence of record and all 
pertinent legal authority, inclusive of 
the VCAA, its implementing regulations, 
and the jurisprudence interpretive 
thereof.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue herein on appeal.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




